Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 10/22/2021.

As filed, claims 18, 19, 21, 23-26, 31-33, 55, 56, 58, 59 and 64-69 are pending; and claims 1-17, 20, 22, 27-30, 34-54, 57, 60-63 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 10/22/2021, with respect to claims 18, 19, 21, 23-26, 31-33, 55, 56, 58, 59 and 64-69, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) scope of enablement rejection of claims 56, 58, 68, and 69 is withdrawn per amendments.

The § 112 fourth paragraph rejection of claim 23 is withdrawn per amendments.

The § 102(a)(1) rejection of claims 18, 19, 26, 55, 56, 58, 59, 64-66, and 68 by Wang is withdrawn per amendments.  However, the instant compounds are prima facie obvious over the compounds of Wang.  For details, see rejection below.

The § 103(a) rejection of claims 21, 24, 67, and 69 by Wang is maintained because the Examiner finds that Wang’s inhibitory data in Table 1 demonstrated that AZD9291 (i.e. a positive control compound), which contains an indole (see box below); Example No. 27, which contains an indazole (see box below); and Examples 36, which contains an benzoimidazole (see box below), have the same potent inhibitory activity against EGFR [L858R/T790M] and the same superior selectivity over WT EGFR.  Accordingly, there’s a reasonable expectation of success that modifying the indazole ring in the compounds of Wang, motivated by the preferred embodiments or blazemarks of Wang, to an indole ring will still result in a compound that can inhibit EGFR.


    PNG
    media_image1.png
    134
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    25
    608
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    28
    610
    media_image3.png
    Greyscale

(pg. 142-143, Table 1, AZD9291, Ex. No. 27 and 36)

    PNG
    media_image4.png
    269
    251
    media_image4.png
    Greyscale
 (structure of AZD9291)

    PNG
    media_image5.png
    197
    229
    media_image5.png
    Greyscale
(Ex. 27, pg. 101, paragraph 0552)

    PNG
    media_image6.png
    204
    267
    media_image6.png
    Greyscale
 (Ex. 36, pg. 107, paragraph 0586)

	In addition, the Applicant failed to demonstrate any unexpected results of the instant compounds over the compounds of Wang.  
	 For the reasons stated above, in addition to the reasons set forth in the previous office action, which is shown below, the 103 rejection is maintained.

The § 103(a) rejection of claims 19, 23, 66, and 68 by Lan is maintained.  In the Applicant’s reply, the inhibitory activity toward H1975 cells was compared between instant compounds of Ex. 12 and compound Z-87 of Lan. The Applicant contributed the unexpected and superior inhibitory activity of the instant compound toward H1975 cells as the result of having 3-methyl group on the indole.  However, one cannot accurately compare and determine the inhibitory activity of instant compound of Ex. 12 is unexpected and superior than compound Z-87 of Lan because the ELISA assay condition and procedure used in Lan (see column 156, lines 12-61) is different from the ELISA condition and procedure used in the instant specification (pg. 204, lines 3-29 and pg. 205, lines 1-8).    

    PNG
    media_image7.png
    140
    166
    media_image7.png
    Greyscale
(Ex. 12 of the instant specification)



    PNG
    media_image8.png
    298
    314
    media_image8.png
    Greyscale
(Lan, column 106, lines 55-67)

    PNG
    media_image9.png
    96
    522
    media_image9.png
    Greyscale
(Lan, column 107, lines 1-4)

    PNG
    media_image10.png
    428
    844
    media_image10.png
    Greyscale

(Lan, column 119, compound Z-87 and Z-88)

	In addition, although compounds Z-16 and Z-54 of Lan have better inhibitory activity toward H1975 cells than compounds Z-87 and Z-88 of Lan, the Examiner finds that compounds Z-87 and Z-88 have better selectivity profile when compared to compounds Z-16 and Z-54, according to Table 8 of Lan (snapshot shown below).  Accordingly, one cannot make a generalization that the pyrrolopyridine-containing compounds, such as Z-16 and Z-54, are more attractive candidates for modification in comparison to the indole containing compounds, such as compounds Z-77 and Z-88.  With compounds Z-87 and Z-88 having similar or better inhibitory activity toward H1975 cells than the comparative compound 1 (i.e. AZD9291, which is another indole-containing compound), respectively, in addition to both compounds Z-87 and Z-88 having better 

    PNG
    media_image11.png
    143
    508
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    16
    502
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    18
    504
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    35
    506
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    37
    504
    media_image15.png
    Greyscale

(column 158, Table 8, compound No. Z-16, Z-54, Z-87, Z-88, and comparative compound 1)


    PNG
    media_image16.png
    318
    353
    media_image16.png
    Greyscale

(column 153, lines 1-15, comparative example 1)
maintained.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 18, 19, 21, 23-26, 31-33, 55, 56, 58, 59 and 64-69 by co-pending application No. 10,435,388 is maintained because a terminal disclaimer to the abovementioned co-pending application is not filed and approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 19, 26, 55, 56, 58, 59, 64-66, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0152954, hereinafter Wang.  See PTO-892 form mailed on 7/22/2021.
Regarding claims 18, 19, 26, 55, 56, 58, 59, 64-66, and 68:
Determining the scope and contents of the prior art:   
Wang, for instance, teaches the following compounds or pharmaceutical composition thereof as EGFR or EGFR mutant (i.e. T790M) inhibitor for treating cancer, such as non-small cell lung cancer, etc.


    PNG
    media_image17.png
    242
    315
    media_image17.png
    Greyscale
(paragraph 0258)

    PNG
    media_image18.png
    107
    325
    media_image18.png
    Greyscale
(paragraph 0291)

    PNG
    media_image19.png
    216
    329
    media_image19.png
    Greyscale
(paragraph 0293)

    PNG
    media_image20.png
    142
    317
    media_image20.png
    Greyscale
(paragraph 0294)

    PNG
    media_image21.png
    216
    230
    media_image21.png
    Greyscale
(pg. 41)

    PNG
    media_image22.png
    222
    234
    media_image22.png
    Greyscale
(pg. 41)

Wherein:  instant variable X2 is N; instant variable R4b is H; instant variable R4N is H or methyl; instant variable R4c is F; instant variable X7 is CH; instant variable R1 is H; instant variable R2 is methoxy; instant variable Z is CH; and instant variable R3 is 
    PNG
    media_image23.png
    86
    57
    media_image23.png
    Greyscale
.
Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compounds, Wang, for instance, does not explicitly teach instant variable R4c as trifluoromethyl. See box below.

    PNG
    media_image24.png
    215
    231
    media_image24.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the abovementioned compounds of Wang to include trifluoromethyl for instant variable R4c, as taught by Wang, in order to arrive at the instantly claimed compounds because there are preferred embodiments or blazemarks, which is shown below, that would motivate a person of ordinary skill in the art to make such change.  Further, there’s a reasonable expectation of success that such modification will result in a compound that can inhibit EGFR.  Lastly, typical problems encountered in drug development include insufficient solubility, toxicity, etc.  These problems can be solved by exploring obvious variant of active drug compounds, such as the abovementioned compounds of Wang.  Thus, a person of ordinary skill in the art is highly motivated to explore the pharmaceutical activity of obvious variants (e.g. made by the abovementioned preferred embodiments or blazemarks) in search for the best drug 


    PNG
    media_image25.png
    237
    336
    media_image25.png
    Greyscale

(pg. 19, paragraph 0106)

    PNG
    media_image26.png
    48
    329
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    105
    148
    media_image27.png
    Greyscale

(pg. 27, paragraph 0135)

    PNG
    media_image28.png
    60
    315
    media_image28.png
    Greyscale

(pg. 28, paragraph 0140)

Claims 21, 24, 67, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.

Regarding claims 21, 24, 67, and 69:
Determining the scope and contents of the prior art:   
	Wang, for instance, teaches the abovementioned compounds or pharmaceutical composition thereof as EGFR or EGFR mutant (i.e. T790M) inhibitor for treating cancer, such as non-small cell lung cancer, etc.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compounds, Wang, for instance, does not explicitly teach instant variable X2 as CH in instant formula (F). See box below.

    PNG
    media_image29.png
    222
    234
    media_image29.png
    Greyscale

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the abovementioned compounds of Wang to include CH for instant variable X2, as taught by Wang, in order to arrive at the instantly claimed compound because there are preferred embodiments or blazemarks, which is shown below, that would motivate a person of ordinary skill in the art to make such change.  Further, there’s a reasonable expectation of success that such modification 



    PNG
    media_image30.png
    117
    178
    media_image30.png
    Greyscale
(pg. 25, 2nd row, 1st formula)

    PNG
    media_image31.png
    37
    331
    media_image31.png
    Greyscale
(paragraph 0140)
	
Claims 19, 23, 66, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,435,400, hereinafter Lan.

Regarding claims 19, 23, 66, And 68:
Determining the scope and contents of the prior art:   
	Lan, for instance, teaches the following compound or pharmaceutical composition thereof as EGFR modulator for treating cancer, such as non-small cell lung cancer, etc.


    PNG
    media_image32.png
    267
    259
    media_image32.png
    Greyscale
(column 106, lines 55-67)


    PNG
    media_image33.png
    77
    425
    media_image33.png
    Greyscale
(column 107, lines 1-4)


    PNG
    media_image10.png
    428
    844
    media_image10.png
    Greyscale

(column 119, compound Z-87 and Z-88)



2 is CH; instant variable R4b is H; instant variable R4N is methyl; instant variable R4c is H; instant variable X7 is CH; instant variable R1 is H or Cl; instant variable R2 is methoxy; instant variable Z is CH; and instant variable R3 is 
    PNG
    media_image23.png
    86
    57
    media_image23.png
    Greyscale
.



    PNG
    media_image34.png
    80
    340
    media_image34.png
    Greyscale


(column 38, lines 50-55)


    PNG
    media_image35.png
    226
    339
    media_image35.png
    Greyscale


(column 39, lines 35-49)


Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Lan, for instance, does not explicitly teach methyl group at the following position, shown by arrow below.

    PNG
    media_image36.png
    213
    706
    media_image36.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the abovementioned compounds of Lan to include methyl for instant variable R4b, as taught by Lan, in order to arrive at the instantly claimed compounds because there are preferred embodiments or blazemarks, which is shown below, that would motivate a person of ordinary skill in the art to make such change.  Further, there’s a reasonable expectation of success that such modification will result in a compound that can inhibit EGFR.  Lastly, typical problems encountered in drug development include insufficient solubility, toxicity, etc.  These problems can be solved by exploring obvious variant of active drug compounds, such as the abovementioned compounds of Lan.  Thus, a person of ordinary skill in the art is highly motivated to explore the pharmaceutical activity of obvious variants (e.g. made by the abovementioned preferred embodiments or blazemarks) in search for the best drug with an optimal pharmacological (i.e., good solubility, high activity, low toxicity, etc.) and pharmacokinetic (e.g., half-life) profile.

    PNG
    media_image37.png
    299
    236
    media_image37.png
    Greyscale
 (column 13, lines 5-25)


    PNG
    media_image38.png
    40
    309
    media_image38.png
    Greyscale
(column 2, lines 44-45)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to a compound of instant formula (D), (D-I), (F) or (G), pharmaceutical composition thereof, or a method of treatment via the compound thereof.

Claims 18, 19, 21, 23-25, 31-33, 55, 56, 58, 59, and 64-69 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable 
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.
Co-pending Application No./  U.S. Patent No.
Conflicting Claims
Provisional ODP
(Yes or No)
10,435,388
2-11 and 13-19
No

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
	(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned U.S. Patent are drawn to the instant compounds, pharmaceutical composition thereof, or a method of treatment via the compound thereof.
(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the abovementioned U.S. Patent described the instant compounds in a different Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field related to medicine, chemistry, and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other.  As recited above, the compounds in the conflicting claims of abovementioned U.S. Patent is the instant compounds.

	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Conclusion
Claims 18, 19, 21, 23-26, 31-33, 55, 56, 58, 59 and 64-69 are rejected.
Claims 1-17, 20, 22, 27-30, 34-54, 57, 60-63 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626